United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS             May 21, 2003

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                    Clerk


                              No. 02-21013
                           c/w No. 02-21014
                            Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RICHARD MASON DEANE,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                         (H-02-CR-280-All)
                       --------------------

Before DAVIS, WIENER, AND EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Richard Deane appeals the sentence imposed

following his guilty-plea convictions for 52 counts of conspiracy,

mail fraud, wire fraud, and money laundering and for failure to

appear for sentencing.    Deane argues that, in violation of FED. R.

CRIM. P. 32 and Burns v. United States, 501 U.S. 129 (1991), the

district court failed to give him notice prior to granting an



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
upward   departure   on   a    ground   that     was   not    specified   in    the

government’s motion for upward departure.

     To comply with Rule 32, a district court must give a defendant

reasonable notice of its intention to depart upward on a ground not

identified in either the presentence report (PSR) or a prehearing

submission by the government.               See Burns, 501 U.S. at 138-39;

United States v. Nevels, 160 F.3d 226, 231 (5th Cir. 1998).                    “The

purpose behind notice of upward departure is to give effect to the

Rule 32 requirement that the parties be given ‘an opportunity to

comment upon the probation officer's determination and on other

matters relating to the appropriate sentence.’”                United States v.

Milton, 147 F.3d 414, 421 (5th Cir. 1998)(quoting Burns, 501 U.S.

at 135).    Because Deane objected to the lack of notice in the

district court, review in this court is de novo.               See United States

v. Knight, 76 F.3d 86, 87 (5th Cir. 1996).

     The record reflects that at the sentencing hearing, the court

afforded Deane two opportunities to respond to the proposed upward

departure for placing the proceeds of the fraudulent scheme in

investments   outside     of   the   United     States,      thereby   preventing

restitution to Deane’s victims.             See United States v. George, 911

F.2d 1028, 1029-30 (5th Cir. 1990).             First, the court offered to

postpone the sentencing hearing for seven days so that Deane could

produce documentation to refute the grounds for the departure, but

Deane declined the offer.         Second, the court suggested to Deane

that a PSR could be prepared with respect to the merits of the

                                        2
departure, but Deane’s counsel informed the court that he would

instruct Deane not to cooperate with any such investigation. Deane

fails to identify how additional notice prior to the sentencing

hearing would have assisted him or, alternatively, how the notice

provided at the sentencing hearing prevented him from adequately

responding to the merits of the departure.   See George, 911 F.2d at

1029-30.    Accordingly, the judgment of the district court is

AFFIRMED.




                                  3